               Case 2:20-cv-01239-MMB Document 13 Filed 06/22/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL DIETZ

          v.                                                        No. 2:20-cv-1239-MMB

 LIBERTY MUTUAL INSURANCE
 COMPANY

                          ORDER RE: DEFENDANT’S MOTION TO DISMISS

          AND NOW, this 22nd day of June, 2020, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Count III–Bad Faith, (ECF 3), Plaintiff’s opposition, (ECF 5), Defendant’s

reply, (ECF 8), and Plaintiff’s sur-reply, (ECF 11), it is hereby ORDERED that Defendant’s

Motion is GRANTED. Count III of Plaintiff’s Complaint is DISMISSED without prejudice and

with leave to file an amended complaint within thirty (30) days.



                                                                        BY THIS COURT:



                                                                        s/ Michael M. Baylson
                                                                        MICHAEL M. BAYLSON
                                                                        United States District Court Judge

O:\CIVIL 20\20-1239 Dietz v Liberty Mutual\20cv1239 Order re Motion to Dismiss
